Citation Nr: 1119376	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  09-01 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to May 1972.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In September 2009, the Veteran presented testimony at a hearing conducted at the Waco RO before a Decision Review Officer (DRO).  In March 2011, the Veteran presented testimony at a personal hearing conducted at the Waco RO before the undersigned who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  Transcripts of these personal hearings are in the Veteran's claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has experienced tingling, numbness, and burning in his feet since 1972.  The Veteran states that he did not report his symptoms to a medical professional until recently and "just lived with it" until his symptoms got worse in recent years to the point they affected his work.  

The Veteran's service treatment records and post-service medical records are absent for diagnoses until 2005.  An April 2005 VA record documented numbness in the ball of the feet to tip of toes for the past seven years.  In August 2007, very mild peripheral neuropathy, chronic axonal type, etiology unclear was diagnosed.  During an April 2009 VA examination, the Veteran reported numbness, burning, and tingling in both feet in 1972 that has progressed over the years with a dramatic increase in symptomatology in 2001.  The diagnosis was bilateral lower extremity mild to moderate sensorimotor axonal peripheral neuropathy.

The Board concludes that a remand for a VA examination is necessary.  In this regard, although there is no documentation of symptoms of numbness/tingling in the bilateral lower extremities until 2005, the Board observes that the Veteran is competent to report that he has experienced these symptoms since service.  Further, the Board finds the Veteran's contentions that these symptoms were less severe initially and gradually increased to the point they interfered with his employment in approximately 2001 to be credible based on the current evidence of record.  Therefore, because there is evidence of numbness/tingling in the feet since service that dramatically increased in severity in 2001 and a current diagnosis, a remand for a VA examination is necessary.  38 C.F.R. § 3.159(c)(4)(i).

The Board also observes the Veteran's contention that his bilateral lower extremity peripheral neuropathy is related to his service in Vietnam.  The Board observes that service in Vietnam was conceded in a February 2006 rating decision.  However, only acute and subacute peripheral neuropathy are entitled to the presumption under 38 C.F.R. § 3.309(e).  Nevertheless, the Board observes the Veteran's September 2009 hearing testimony wherein he stated that one of his doctors indicated that his peripheral neuropathy might be related to his other cancers, one of which is service-connected (residuals of prostate cancer), on a presumptive basis.  The Veteran should be requested to submit any medical records or statements from this physician indicating an association between one of his service-connected disabilities or his presumed herbicide exposure.  

Further, the Board observes that the Veteran is noted to be "pre-diabetic" in VA treatment records.  Although there is no clinical diagnosis of diabetes mellitus, the Board observes that diabetes mellitus is a presumptive disability under 38 C.F.R. § 3.309(e).  Further, there might be an association between diabetes mellitus and peripheral neuropathy.  This should be addressed by a VA examiner on remand.  

Moreover, although peripheral neuropathy of the bilateral lower extremities is not entitled to the presumption based on herbicide exposure, the Veteran should still be provided with notice regarding how to substantiate his claim on the basis of his presumed herbicide exposure.  Further, it appears that the Veteran's VA records date from April 2005 to October 2005 and then from May 2007 to June 2009.  Any VA records dated from October 2005 to May 2007 and from June 2009 to the present should be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with notice regarding how to substantiate his claim as related to herbicide exposure during Vietnam.

2.  Obtain VA records dated from October 2005 to May 2007 and from June 2009 to the present.  

3.  Tell the Veteran to submit any private opinion/medical evidence that he might have that relates his peripheral neuropathy of the bilateral lower extremities to his service-connected prostate cancer or presumed herbicide exposure.  The Veteran testified during his September 2009 DRO hearing testimony (page 4) that Dr. P in Temple, Texas stated that his cancers were probably related to his peripheral neuropathy.  The Veteran should be told to submit any such statement/medical evidence.  

4.  Schedule the Veteran for a VA examination to evaluate his claim for service connection for peripheral neuropathy of the bilateral lower extremities.  A copy of the claims folder and this REMAND must be made available to the examiner in conjunction with the examination.  The examination report must include responses to the each of the following items:

Based on a review of the claims folder and the examination findings, including the service treatment records, private treatment reports, VA treatment reports, the examiner should state a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that any current peripheral neuropathy of the bilateral lower extremities is causally or etiologically related to his symptomatology in military service (October 1970 to May 1972) as opposed to its being more likely due to some other factor or factors.  The examiner should address the Veteran's contentions that he initially began to experience tingling, numbness, and burning in his feet in 1972 that was intermittent over the years until it dramatically increased in severity in 2001.  The examiner should also address whether the Veteran has diabetes mellitus and if so, whether there is any relationship between diabetes mellitus and peripheral neuropathy of the bilateral lower extremities.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


